Exhibit 10.20
EXECUTION COPY
Clear Channel Worldwide Holdings, Inc.
9.25% Series A Senior Notes Due 2017
9.25% Series B Senior Notes Due 2017
Purchase Agreement
December 18, 2009
Goldman, Sachs & Co.,
     As representative of the several Purchasers
     named in Schedule I
hereto, 85 Broad Street, New
York, New York 10004
Ladies and Gentlemen:
Clear Channel Worldwide Holdings, Inc., a Nevada corporation (the “Issuer”), an
indirect, wholly-owned subsidiary of Clear Channel Outdoor Holdings, Inc., a
Delaware corporation (the “Company”), proposes, subject to the terms and
conditions stated herein, to issue and sell to the Purchasers named in
Schedule I hereto (the “Purchasers”) an aggregate of $500.0 million principal
amount of 9.25% Series A Senior Notes Due 2017 (the “2017 A Notes”) and an
aggregate of $2.0 billion principal amount of 9.25% Series B Senior Notes Due
2017 (the “2017 B Notes” and, together with the 2017 A Notes, the “Securities”).
The Securities will be guaranteed as to the payment of principal, premium, if
any, and interest by the Company, Clear Channel Outdoor, Inc. (“CCOI”) and each
of the subsidiaries of the Company named in Schedule II hereto (the Company,
CCOI and such subsidiaries, the “Guarantors”, and such guarantees, the
“Guarantees”).

1.   Each of the Issuer and the Guarantors, jointly and severally, represents
and warrants to, and agrees with, the each of the Purchasers that:

  (a)   A preliminary offering circular, dated December 18, 2009 (the
“Preliminary Offering Circular”), and an offering circular, dated December 18,
2009 (the “Offering Circular”), have been prepared in connection with the
offering of the Securities. The Preliminary Offering Circular, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Circular”. Any
reference to the Preliminary Offering Circular, the Pricing Circular or the
Offering Circular shall be deemed to refer to and include any Additional Issuer
Information (as defined in Section 5(f)) furnished by the Company prior to the
completion of the distribution of the Securities. The Preliminary Offering
Circular or the Offering Circular and any amendments or supplements thereto did
not and will not, as of their respective dates, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this





--------------------------------------------------------------------------------



 



      representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by a Purchaser through Goldman, Sachs & Co. expressly for use
therein;     (b)   For the purposes of this Agreement, the “Applicable Time” is
2:30 p.m. (Eastern time) on the date of this Agreement; the Pricing Circular as
supplemented by the information set forth in Schedule IV hereto (collectively,
the “Pricing Disclosure Package”), taken together as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(i)) listed on
Schedule III hereto does not conflict with the information contained in the
Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;     (c)   Neither the Company nor any of
its subsidiaries has sustained since the date of the latest audited financial
statements included in the Pricing Circular any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular; and, since the respective dates as of which information is given in
the Pricing Circular, there has not been any change in the capital stock or
long-term debt of the Company or any of its subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole, otherwise than as set forth or contemplated in the Pricing Circular;    
(d)   The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, except as described in the Offering Circular or except
to the extent that the failure to have good and marketable title to any real or
personal property would not reasonably be expected to have a material adverse
effect on the Company and its subsidiaries taken as a whole; all such real
property and personal property is free and clear of all liens, encumbrances and
defects except such as are described in the Pricing Circular or such as would
not reasonably be expected to have a material adverse effect on the Company and
its subsidiaries taken as a whole; and any real property and buildings held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as would not reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries taken as a whole;     (e)   The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority (corporate and

2



--------------------------------------------------------------------------------



 



      other) to own its properties and conduct its business as described in the
Pricing Circular, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except to the extent that the failure to be so
qualified or be in good standing in such other jurisdictions would not have a
material adverse effect on the Company and its subsidiaries taken as a whole;
and each significant subsidiary (as such term is defined in Rule 1-02 of
Regulation S-X) of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation;     (f)   The Issuer has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Nevada, with power and authority (corporate and other) to own its properties and
conduct its business as described in the Pricing Circular, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except to the extent that the failure to be so qualified or be in good standing
in such other jurisdictions would not have a material adverse effect on the
Issuer and its subsidiaries taken as a whole; and each significant subsidiary
(as such term is defined in Rule 1-02 of Regulation S-X) of the Issuer has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of its jurisdiction of incorporation;     (g)   Each Guarantor
that is a corporation has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation; each Guarantor that is a limited liability company has been duly
formed and is validly existing as a limited liability company in good standing
under the laws of its jurisdiction of formation; and each Guarantor that is a
limited partnership has been duly formed and is validly existing as a limited
partnership in good standing under the laws of its jurisdiction of formation;
each Guarantor has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except to the extent that the failure to be so
qualified or be in good standing in such other jurisdictions would not have a
material adverse effect on such Guarantor;     (h)   The Company has an
authorized capitalization as set forth in the Pricing Circular, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable; and all of the
issued shares of capital stock of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and (except
as otherwise set forth in the Pricing Circular) are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims;  
  (i)   The Securities have been duly authorized and, when issued and delivered
pursuant to this Agreement, will have been duly executed, authenticated by the
Trustee, issued and delivered and will constitute valid and legally binding
obligations of the Issuer entitled to the benefits provided by the indenture
related to the 2017 A Notes, to be dated as of December 23, 2009 (the “Series A
Indenture”) or the indenture related to the 2017 B Notes, to be dated as of
December 23, 2009 (the “Series B Indenture” and, together with the Series A
Indenture, the

3



--------------------------------------------------------------------------------



 



      “Indentures”), in each case, among the Issuer, the Guarantors and U.S.
Bank National Association, as Trustee (the “Trustee”), under which they are to
be issued; the Indentures have been duly authorized and, when executed and
delivered by the Issuer, the Guarantors and the Trustee, the Indentures will
constitute valid and legally binding instruments, enforceable in accordance with
their respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Securities and the
Indentures will conform to the descriptions thereof in the Pricing Disclosure
Package and the Offering Circular and will be in substantially the form
previously delivered to you;     (j)   Each Guarantor has duly authorized its
Guarantee and, when issued and delivered pursuant to this Agreement and the
Indentures, will have been duly executed, issued and delivered and will
constitute a valid and binding obligation of the related Guarantor, enforceable
in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and the
Guarantees will conform to the description thereof in the Pricing Disclosure
Package and the Offering Circular;     (k)   The Exchange and Registration
Rights Agreement related to the 2017 A Notes, to be dated as of December 23,
2009 (the “ Series A Registration Rights Agreement”) and the Exchange and
Registration Rights Agreement related to the 2017 B Notes, to be dated as of
December 23, 2009 (the “Series B Registration Rights Agreement” and, together
with the Series A Registration Rights Agreement, the “Registration Rights
Agreements”), which will be substantially in the form previously delivered to
you, have been duly authorized and as of the Time of Delivery (as defined
herein) will have been duly executed and delivered by the Issuer and the
Guarantors and will constitute valid and legally binding agreements enforceable
against the Issuer and the Guarantors in accordance with their respective terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles; and the Registration Rights Agreements will conform
to the descriptions thereof in the Pricing Disclosure Package and the Offering
Circular;     (I)   None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System;
    (m)   Prior to the date hereof, neither the Issuer, the Guarantors nor any
of their respective affiliates has taken any action which is designed to or
which has constituted or which could have been reasonably expected to cause or
result in stabilization or manipulation of the price of any security of the
Issuer or any Guarantor in connection with the offering of the Securities and
the Guarantees;     (n)   The issue and sale of the Securities and the
Guarantees and the compliance by the Issuer and the Guarantors with all of the
provisions of the Securities, the Guarantees, the Indentures, the Registration
Rights Agreements and this Agreement and the consummation of the transactions
herein and therein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture,

4



--------------------------------------------------------------------------------



 



      mortgage, deed of trust, loan agreement or other material agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, nor
will such action result in any violation of the provisions of the Certificate of
Incorporation or By-laws or other applicable organizational documents of the
Issuer or any of the Guarantors or any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their respective properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body having jurisdiction over the
Company or any of its subsidiaries or any of their respective properties is
required for the issue and sale of the Securities and the Guarantees or the
consummation by the Issuer and the Guarantors of the transactions contemplated
by this Agreement, the Indentures or the Registration Rights Agreements, except
for the filing of a registration statement by the Issuer with the Commission
pursuant to the United States Securities Act of 1933, as amended (the “Act”)
pursuant to the Registration Rights Agreements and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Purchasers;     (o)   Neither the Issuer nor any of the
Guarantors is in violation of its Certificate of Incorporation or By-laws or
other applicable organizational documents or in default in the performance or
observance of any material obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other material
agreement or instrument to which it is a party or by which it or any of its
properties may be bound;     (p)   The statements set forth in the Pricing
Circular and the Offering Circular under the caption “Description of the Notes”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Guarantees, under the caption “Certain U.S. Federal Income Tax
Considerations”, and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair in all material respects;     (q)  
Other than as set forth in the Pricing Circular, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the current or future financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries taken as a whole; and,
to the Company’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or threatened by others;     (r)   When the
Securities and the Guarantees are issued and delivered pursuant to this
Agreement, neither the Securities nor the Guarantees will be of the same class
(within the meaning of Rule 144A under the Act) as securities which are listed
on a national securities exchange registered under Section 6 of the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
quoted in a U.S. automated inter-dealer quotation system;

5



--------------------------------------------------------------------------------



 



  (s)   The Company is subject to Section 13 or 15(d) of the Exchange Act;    
(t)   Neither the Issuer nor any of the Guarantors is, or after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof, is required to register as an “investment company”, as such term is
defined in the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”);     (u)   Neither the Issuer, the Guarantors nor any
of their affiliates nor any person acting on behalf of any of them (other than
the Purchasers about which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act or, with respect to Securities sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Act, and the Company, any affiliate of the Company and any person
acting on its or their behalf in connection with Securities sold outside the
United States to non-U.S. persons (as defined in Rule 902 under the Act), if
any, has complied with and will implement the “offering restriction” within the
meaning of such Rule 902;     (v)   Within the preceding six months, none of the
Issuer, the Guarantors or any person acting on behalf of the Issuer or the
Guarantors has offered or sold to any person any Securities or Guarantees, or
any securities of the same or a similar class as the Securities or Guarantees,
other than Securities and Guarantees offered or sold to the Purchasers
hereunder. The Issuer and the Guarantors will take reasonable precautions
designed to insure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined in Rule 902 under the Act) of any
Securities or Guarantees or any substantially similar security issued by the
Issuer, within six months subsequent to the date on which the distribution of
the Securities and the Guarantees has been completed (as notified to the Company
by Goldman, Sachs & Co.), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Securities and the Guarantees in the United States and to U.S. persons
contemplated by this Agreement as transactions exempt from the registration
provisions of the Act;     (w)   The Company maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company’s internal control over financial reporting
was effective as of December 31, 2008, and the Company is not aware of any
material weaknesses in its internal control over financial reporting;     (x)  
Since the date of the latest audited financial statements included in the
Pricing Circular, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

6



--------------------------------------------------------------------------------



 



  (y)   The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures were effective as of September 30, 2009;     (z)   The
Issuer, the Guarantors and each of their respective subsidiaries have all
licenses, franchises, permits, authorizations, approvals and orders and other
concessions of and from all governmental or regulatory authorities that are
necessary to own or lease their properties and conduct their businesses as
described in the Pricing Circular, except to the extent that the failure to have
any such license, franchise, permit, authorization, approval, order or
concession would not have a material adverse effect on the Company and its
subsidiaries taken as a whole;     (aa)   The Guarantors listed on Schedule II,
other than the Company, together with the Issuer, constitute on the date hereof
and on the Closing Date all of the direct and indirect wholly-owned subsidiaries
of the Company incorporated or otherwise organized within the United States; and
    (bb)   Ernst & Young LLP, which has audited certain financial statements of
the Company and its subsidiaries, is an independent registered public accounting
firm as required by the Act and the rules and regulations of the Commission
thereunder.     (cc)   The Indentures will comply in all material respects with
the Trust Indenture Act of 1939, as amended.     (dd)   Except as otherwise
disclosed in the Offering Circular, none of the foreign subsidiaries of Clear
Channel Communications, Inc. is a borrower under (i) the Credit Agreement, dated
as of May 13, 2008, among Clear Channel Communications, Inc. (as successor to BT
Triple Crown Merger Co., Inc.), the Subsidiary Co-Borrowers party thereto, the
Foreign Subsidiary Revolving Borrowers party thereto, Clear Channel Capital I,
LLC, the lenders party thereto, Citibank, N.A., as Administrative Agent and the
other agents party thereto, as amended by Amendment No. 1 dated as of July 9,
2008 and Amendment No. 2, dated as of July 28, 2008 or (ii) the Credit
Agreement, dated as of May 13, 2008, among Clear Channel Communications, Inc.
(as successor to BT Triple Crown Merger Co., Inc.), the Subsidiary Borrowers
party thereto, Clear Channel Capital I, LLC, the lenders party thereto,
Citibank, N.A., as Administrative Agent and the other agents party thereto, as
amended by Amendment No. 1 dated as of July 9, 2008 and Amendment No. 2, dated
as of July 28, 2008.

2.   Subject to the terms and conditions herein set forth, the Issuer and the
Guarantors agree to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Issuer and
the Guarantors, at a purchase price of 100% of the principal amount thereof,
plus accrued interest, if any, from December 23, 2009 to the Time of Delivery
hereunder, the principal amount of Securities (including the Guarantees thereof)
set forth opposite the name of the Purchaser in Schedule I hereto. Concurrently
therewith, CCOI shall be required, and hereby agrees, to pay to Goldman, Sachs &
Co., on behalf of the Purchasers, an amount equal to 1.75% of the principal
amount of the Securities.

7



--------------------------------------------------------------------------------



 



3.   Upon the authorization by you of the release of the Securities and
Guarantees, the Purchasers propose to offer the Securities for sale upon the
terms and conditions set forth in this Agreement and the Offering Circular, and
each Purchaser hereby represents and warrants to, and agrees with the Issuer,
the Company and the other Guarantors that:

  (a)   It will offer and sell the Securities only: (i) to persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A or (ii) upon the terms and conditions set forth in Annex I to this
Agreement;     (b)   It is an “accredited investor” within the meaning of
Rule 501 under the Act; and     (c)   It will not offer or sell the Securities
by any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Act.

4. (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Issuer with The Depository Trust
Company (“DTC”) or its designated custodian. The Issuer and the Guarantors will
deliver the Securities and the Guarantees to Goldman, Sachs & Co., for the
account of each Purchaser, against payment by or on behalf of such Purchaser of
the purchase price therefor by wire transfer in Federal (same day) funds, by
causing DTC to credit the Securities to the account of Goldman, Sachs & Co. at
DTC. The Issuer will cause the certificates representing the Securities to be
made available to Goldman, Sachs & Co. for checking at least twenty-four hours
prior to the Time of Delivery (as defined below) at the office of Cravath,
Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019-7475 (the
“Closing Location”). The time and date of such delivery and payment shall be
9:30 a.m., New York City time, on December 23, 2009 or such other time and date
as Goldman, Sachs & Co. and the Company or Issuer may agree upon in writing.
Such time and date are herein called the “Time of Delivery”.

  (b)   The documents to be delivered at the Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchasers pursuant
to Section 8(h) hereof, will be delivered at such time and date at the Closing
Location, and the Securities and the Guarantees will be delivered at DTC or its
designated custodian, all at the Time of Delivery. A meeting will be held at the
Closing Location at 5:00 p.m., New York City time, on the New York Business Day
next preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

5.   Each of the Issuer and the Guarantors, jointly and severally, agrees with
each of the Purchasers:

  (a)   To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

8



--------------------------------------------------------------------------------



 



  (b)   Promptly from time to time to take such action as you may reasonably
request to qualify the Securities for offering and sale under the securities
laws of such jurisdictions as you may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith neither the Issuer nor the Guarantors
shall be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction;     (c)   To furnish the
Purchasers with written and electronic copies thereof in such quantities as you
may from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Circular, any event
shall have occurred as a result of which the Offering Circular as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Circular is delivered, not misleading, or, if for any other reason it shall be
necessary or desirable during such same period to amend or supplement the
Offering Circular, to notify you and upon your request to prepare and furnish
without charge to each Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance;     (d)   During
the period beginning from the date hereof and continuing until the date 90 days
after the Time of Delivery, not to offer, sell, contract to sell or otherwise
dispose of, except as provided hereunder any securities of the Issuer or the
Company that are substantially similar to the Securities or the Guarantees
without the prior written consent of Goldman, Sachs & Co.;     (e)   Not to be
or become, at any time prior to the expiration of two years after the Time of
Delivery, an open-end investment company, unit investment trust, closed-end
investment company or face-amount certificate company that is or is required to
be registered under Section 8 of the Investment Company Act;     (f)   At any
time when the Company is not subject to Section 13 or 15(d) of the Exchange Act,
for the benefit of holders from time to time of Securities, to furnish at its
expense, upon request, to holders of Securities and prospective purchasers of
securities information (the “Additional Issuer Information”) satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Act;     (g)  
Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Circular), to make available to the holders of the Securities consolidated
summary financial information of the Company and its subsidiaries for such
quarter in reasonable detail;

9



--------------------------------------------------------------------------------



 



  (h)   During the period of one year after the Time of Delivery, the Issuer and
the Guarantors will not, and will not permit any of their respective
“affiliates” (as defined in Rule 144 under the Act) to, resell any of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them; and     (i)   To use the net proceeds received
by them from the sale of the Securities pursuant to this Agreement in the manner
specified in the Pricing Circular under the caption “Use of Proceeds”.

6.  

(i) Each of the Issuer and the Guarantors, jointly and severally, represents and
agrees that, without the prior consent of Goldman, Sachs & Co., it has not made
and will not make any offer relating to the Securities that, if the offering of
the Securities contemplated by this Agreement were conducted as a public
offering pursuant to a registration statement filed under the Act with the
Commission, would constitute an “issuer free writing prospectus,” as defined in
Rule 433 under the Act (any such offer is hereinafter referred to as a “Company
Supplemental Disclosure Document”);
(ii) Each Purchaser represents and agrees that, without the prior written
consent of the Company and Goldman, Sachs & Co., such consent not to be
unreasonably withheld, other than one or more term sheets relating to the
Securities containing customary information and conveyed to purchasers of
securities, it has not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and
(iii) Any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
Goldman, Sachs & Co. is listed on Schedule III hereto.

7.   Each of the Issuer and the Guarantors, jointly and severally, covenant and
agree with the several Purchasers that the Issuer and the Guarantors will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Issuer’s and the Guarantors’ counsel and accountants in connection with the
issue of the Securities and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Circular and the Offering Circular and any amendments and supplements thereto
and the mailing and delivering of copies thereof to the Purchasers and dealers;
(ii) the cost of printing or producing any Agreement among the Purchasers, this
Agreement, the Indentures, the Registration Rights Agreements, the Blue Sky
Memorandum, closing documents (including any compilations thereof) and any other
documents in connection with the offering, purchase, sale and delivery of the
Securities; (iii) all expenses in connection with the qualification of the
Securities for offering and sale under state securities laws as provided in
Section 5(b) hereof, including the fees and disbursements of counsel for the
Purchasers in connection with such qualification and in connection with the Blue
Sky and legal investment surveys; (iv) any fees charged by securities rating
services for rating the Securities; (v) the cost of preparing the Securities;
(vi) the fees and expenses of the Trustee



10



--------------------------------------------------------------------------------



 



    and any agent of the Trustee and the fees and disbursements of counsel for
the Trustee in connection with the Indentures, the Securities and the
Guarantees; (vii) all costs and expenses of the Issuer, the Guarantors and the
Initial Purchasers related to any roadshows or investor presentations,
including, without limitation, the costs of printing or producing any investor
presentation materials; (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section, and Sections 9 and 12 hereof, the Purchasers will pay
all of their own costs and expenses, including the fees of their counsel,
transfer taxes on resale of any of the Securities by them, and any advertising
expenses connected with any offers they may make.   8.   The obligations of the
Purchasers hereunder shall be subject, in their discretion, to the condition
that all representations and warranties and other statements of the Issuer and
the Guarantors herein are, at and as of the Time of Delivery, true and correct,
the condition that the Issuer and the Guarantors shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

  (a)   You shall have received from Cravath, Swaine & Moore LLP, counsel for
the Purchasers, such opinion or opinions, dated the Time of Delivery, with
respect to such matters as the Purchasers may require, and the Company shall
have furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.     (b)   (i) Ropes & Gray LLP, counsel
for the Company, shall have furnished to you their written opinion and negative
assurance letter, (ii) Akin Gump Strauss Hauer & Feld LLP, counsel for Clear
Channel Communications, Inc., shall have furnished to you their written opinion
(iii) Lionel Sawyer & Collins, counsel for the Issuer and certain Guarantors,
shall have furnished to you their written opinion and (iv) Dechert LLP, counsel
for certain Guarantors, shall have furnished to you their written opinion, in
the case of each of clauses (i)-(iv), in form and substance satisfactory to you,
dated the Time of Delivery and to the effect set forth in Annex II hereto.    
(c)   On the date of the Offering Circular prior to the execution of this
Agreement and also at the Time of Delivery, Ernst & Young LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance previously agreed to by you;     (d)  
(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Pricing
Circular any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Pricing Circular, and

(ii) Since the respective dates as of which information is given in the Pricing
Circular there shall not have been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, otherwise than as set forth or contemplated in the Pricing
Circular,

11



--------------------------------------------------------------------------------



 



      the effect of which, in any such case described in clause (i) or (ii), is
in your judgment so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities on
the terms and in the manner contemplated in this Agreement and in the Offering
Circular;     (e)   On or after the Applicable Time (i) no downgrading shall
have occurred in the rating accorded the Company’s debt securities by any
“nationally recognized statistical rating organization”, as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;     (f)   On or after the Applicable Time there shall not have
occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a
suspension or material limitation in trading in the Company’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in your judgment makes it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities on the terms and in the manner
contemplated in the Offering Circular;     (g)   The Purchasers shall have
received a counterpart of each Registration Rights Agreement that shall have
been executed and delivered by a duly authorized officer of the Issuer and each
Guarantor; and     (h)   The Issuer and the Guarantors shall have furnished or
caused to be furnished to you at the Time of Delivery certificates of officers
of the Issuer and the Guarantors reasonably satisfactory to you as to the
accuracy of the representations and warranties of the Issuer and the Guarantors
herein at and as of such Time of Delivery, as to the performance by the Issuer
and the Company of all of its obligations hereunder to be performed at or prior
to such Time of Delivery, as to the matters set forth in subsection (d) of this
Section and as to such other matters as you may reasonably request.     (i)  
The Issuer shall have furnished or caused to be furnished to you certificates of
foreign qualifications of the Issuer and each of the Guarantors with respect to
each of the jurisdictions in which such entities are qualified to do business as
set forth on Schedule V.

9.   (a) The Issuer and the Guarantors will indemnify and hold harmless each
Purchaser against any losses, claims, damages or liabilities, joint or several,
to which such Purchaser may become subject, under the Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will



12



--------------------------------------------------------------------------------



 



    reimburse each Purchaser for any legal or other expenses reasonably incurred
by such Purchaser in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that neither the
Issuer nor any Guarantor shall be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Circular, the Pricing Circular, the Offering Circular
or any such amendment or supplement, or any Company Supplemental Disclosure
Document, in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through Goldman, Sachs & Co. expressly for use
therein.

  (b)   Each Purchaser will indemnify and hold harmless the Issuer and each
Guarantor against any losses, claims, damages or liabilities to which the Issuer
may become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular, the Pricing Circular, the
Offering Circular, or any amendment or supplement thereto, or any Company
Supplemental Disclosure Document, or arise out of or are based upon the omission
or alleged omission to state therein a material fact or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document in reliance upon and in conformity with
written information furnished to the Issuer by such Purchaser through Goldman,
Sachs & Co. expressly for use therein; and will reimburse the Issuer and the
Guarantors for any legal or other expenses reasonably incurred by the Issuer and
the Guarantors in connection with investigating or defending any such action or
claim as such expenses are incurred.     (c)   Promptly after receipt by an
indemnified party under subsection (a) or (b) above of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify the indemnifying party in writing of the commencement thereof; but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party otherwise than under such
subsection. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from

13



--------------------------------------------------------------------------------



 



      all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.     (d)   If the
indemnification provided for in this Section 9 is unavailable to or insufficient
to hold harmless an indemnified party under subsection (a) or (b) above in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer and the Guarantors on the one hand and the Purchasers on the other from
the offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits, but also the relative fault of the Issuer and the
Guarantors on the one hand and the Purchasers on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Issuer and the
Guarantors on the one hand and the Purchasers on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Issuer and the Guarantors bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer and the Guarantors on the one hand
or the Purchasers on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Issuer, the Guarantors and the Purchasers agree that it would not
be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the
Securities underwritten by it and distributed to investors were offered to
investors exceeds the amount of any damages which such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. The Purchasers’ obligations in this subsection
(d) to contribute are several in proportion to their respective underwriting
obligations and not joint.     (e)   The obligations of the Issuer and the
Guarantors under this Section 9 shall be in addition to any liability which the
Issuer or the Guarantors may otherwise have and shall extend, upon the same
terms and conditions, to any affiliate of each Purchaser and each person, if
any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective

14



--------------------------------------------------------------------------------



 



      Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Issuer or any Guarantor and to
each person, if any, who controls the Issuer or any Guarantor within the meaning
of the Act.

10.   (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Issuer shall be entitled to a further period of thirty-six hours within which to
procure another party or other parties satisfactory to you to purchase such
Securities on such terms. In the event that, within the respective prescribed
periods, you notify the Issuer that you have so arranged for the purchase of
such Securities, or the Issuer notifies you that it has so arranged for the
purchase of such Securities, you or the Issuer shall have the right to postpone
the Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering Circular,
or in any other documents or arrangements, and the Issuer agrees to prepare
promptly any amendments to the Offering Circular which in your opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.

  (b)   If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Issuer as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Issuer shall have the
right to require each non-defaulting Purchaser to purchase the principal amount
of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.     (c)  
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Issuer as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuer shall not exercise the right described in
subsection (b) above to require non-defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon
terminate, without liability on the part of any non-defaulting Purchaser, the
Issuer or any Guarantor, except for the expenses to be borne by the Issuer, the
Guarantors and the Purchasers as provided in Section 7 hereof and the indemnity
and contribution agreements in Section 9 hereof; but nothing herein shall
relieve a defaulting Purchaser from liability for its default.

11.   The respective indemnities, agreements, representations, warranties and
other statements of the Issuer, the Guarantors and the several Purchasers, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Issuer or the Company, or

15



--------------------------------------------------------------------------------



 



    any officer or director or controlling person of the Issuer or the Company,
and shall survive delivery of and payment for the Securities.   12.   If this
Agreement shall be terminated pursuant to Section 10 hereof, neither the Company
nor any Guarantor shall then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Issuer as provided herein,
the Issuer and the Guarantors, jointly and severally, will reimburse the
Purchasers through you for all expenses, including fees and disbursements of
counsel, reasonably incurred by the Purchasers in making preparations for the
purchase, sale and delivery of the Securities, but neither the Issuer nor any
Guarantor shall then be under any further liability to any Purchaser except as
provided in Sections 7 and 9 hereof; provided, however, if the Securities are
not delivered by or on behalf of the Issuer because of a failure of a condition
set forth in clause (i), (iii), (iv) or (v) of Section 8(f), neither the Issuer
nor any Guarantor shall be required to reimburse any Purchaser for any expenses,
including fees and disbursements of counsel.   13.   In all dealings hereunder,
you shall act on behalf of each of the Purchasers, and the parties hereto shall
be entitled to act and rely upon any statement, request, notice or agreement on
behalf of any Purchaser made or given by you.   14.   All statements, requests,
notices and agreements hereunder shall be in writing, and if to the Purchasers
shall be delivered or sent by mail, telex or facsimile transmission to you as
the representative at 85 Broad Street, 20th Floor, New York, New York 10004,
Attention: Registration Department; and if to the Issuer or any Guarantor shall
be delivered or sent by mail, telex or facsimile transmission to the address of
the Company set forth in the Offering Circular, Attention: Secretary; provided,
however, that any notice to a Purchaser pursuant to Section 9(c) hereof shall be
delivered or sent by mail, telex or facsimile transmission to such Purchaser at
its address set forth in its Purchasers’ Questionnaire, or telex constituting
such Questionnaire, which address will be supplied to the Company or the Issuer
by you upon request. Any such statements, requests, notices or agreements shall
take effect upon receipt thereof.   15.   In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the initial purchasers to properly
identify their respective clients.   16.   This Agreement shall be binding upon,
and inure solely to the benefit of, the Purchasers, the Issuer, the Guarantors
and, to the extent provided in Sections 9 and 11 hereof, the officers and
directors of the Issuer and the Guarantors and each person who controls the
Issuer or the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.   17.   Time shall be of the essence of this Agreement.

16



--------------------------------------------------------------------------------



 



18.   The Issuer and the Guarantors acknowledge and agree that (i) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Issuer and the Guarantors, on the one hand,
and the several Purchasers, on the other, (ii) in connection therewith and with
the process leading to such transaction each Purchaser is acting solely as a
principal and not the agent or fiduciary of the Issuer or the Guarantors,
(iii) no Purchaser has assumed an advisory or fiduciary responsibility in favor
of the Issuer or the Guarantors with respect to the offering contemplated hereby
or the process leading thereto (irrespective of whether such Purchaser has
advised or is currently advising the Issuer or the Guarantors on other matters)
or any other obligation to the Issuer and the Guarantors except the obligations
expressly set forth in this Agreement and (iv) the Issuer and the Guarantors
have consulted their own legal and financial advisors to the extent they deemed
appropriate. The Issuer and the Guarantors agree that they will not claim that a
Purchaser, or any of them, has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Issuer or the Guarantors, in
connection with such transaction or the process leading thereto.   19.   This
Agreement supersedes all prior agreements and understandings (whether written or
oral) between the Issuer, the Guarantors and the Purchasers, or any of them,
with respect to the subject matter hereof; provided, however, that this
Agreement does not supersede any engagement letter entered into by any Purchaser
and the Company or any of its affiliates in connection with the offering of the
Securities and the transactions relating thereto, all of which shall remain in
full force and effect.   20.   This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.   21.   The Issuer, the
Guarantors and each of the Purchasers hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.   22.   This Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such respective counterparts shall
together constitute one and the same instrument.   23.   Notwithstanding
anything herein to the contrary, the Issuer and the Guarantors (and the Issuer’s
and the Guarantors’ employees, representatives, and other agents) are authorized
to disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Issuer or the Guarantors relating to that
treatment and structure, without the Purchasers’ imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with securities laws. For this
purpose, “tax treatment” means US federal and state income tax treatment, and
“tax structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Issuer and the Representative plus one for each counsel
counterparts hereof, and upon the acceptance hereof by you, on behalf of each of
the Purchasers, this letter and such acceptance hereof shall constitute a
binding agreement between each of the Purchasers, the Issuer and the

17



--------------------------------------------------------------------------------



 



Guarantors. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.
[Remainder of page intentionally left blank]



18



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                Clear Channel Worldwide Holdings, Inc.    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Executive Vice President, Chief    
 
                Financial Officer, Secretary    
 
                Clear Channel Outdoor Holdings, Inc.    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                Clear Channel Outdoor, Inc.    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                Clear Channel Adshel, Inc.    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                1567 Media LLC    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  Clear Channel Spectacolor, LLC    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                Clear Channel Taxi Media, LLC    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                Clear Channel Outdoor Holdings Company Canada    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                Outdoor Management Services, Inc.    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    
 
                In-ter-space Services, Inc.    
 
           
 
  By:   /s/ Randall T. Mays
 
Name: Randall T. Mays    
 
      Title: Chief Financial Officer    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          Accepted as of the date hereof:     Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman, Sachs & Co.
 
(Goldman, Sachs & Co.)    
 
        as Representative of the several Purchasers    

[Purchase Agreement]



 



--------------------------------------------------------------------------------



 



Schedule I

                      Principal     Principal       Amount of     Amount of    
  Series A Notes     Series B Notes       to be     to be   Purchaser  
Purchased     Purchased  
Goldman, Sachs & Co.
  $ 200,000,000     $ 800,000,000  
Citigroup Global Markets Inc.
    100,000,000       400,000,000  
Morgan Stanley & Co. Incorporated
    70,000,000       280,000,000  
Credit Suisse Securities (USA) LLC
    35,000,000       140,000,000  
Deutsche Bank Securities Inc.
    35,000,000       140,000,000  
Moelis & Company LLC
    35,000,000       140,000,000  
Banc of America Securities LLC
    12,500,000       50,000,000  
Barclays Capital Inc.
    12,500,000       50,000,000  
 
               
 
           
Total
  $ 500,000,000     $ 2,000,000,000  
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE II
GUARANTORS
1567 Media LLC
Clear Channel Adshel, Inc.
Clear Channel Outdoor Holdings Company Canada
Clear Channel Outdoor Holdings, Inc.
Clear Channel Outdoor, Inc.
Clear Channel Spectacolor, LLC
Clear Channel Taxi Media, LLC
In-ter-space Services, Inc.
Outdoor Management Services, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Approved Supplemental Disclosure Documents:
Company Supplemental Disclosure Documents:
1. Series A Senior Notes Pricing Supplement, dated as of December 18, 2009,
attached as Schedule IV hereto.
2. Series B Senior Notes Pricing Supplement, dated as of December 18, 2009,
attached as Schedule IV hereto.
Purchaser Supplemental Disclosure Documents:
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
[Attached behind this page]

 



--------------------------------------------------------------------------------



 



PRICING SUPPLEMENT OF CLEAR CHANNEL WORLDWIDE HOLDINGS, INC.
This Pricing Supplement is qualified in its entirety by reference to Clear
Channel Worldwide Holdings, Inc.’s Confidential Preliminary Offering Circular
dated December 11, 2009, as modified by the Confidential Preliminary Offering
Circular dated December 18, 2009 (as so modified, the “Preliminary Offering
Circular”). The information in this Pricing Supplement supplements the
Preliminary Offering Circular and supersedes the information in the Preliminary
Offering Circular to the extent inconsistent with the information in the
Preliminary Offering Circular.
Series A Senior Notes

     
Issuer:
  Clear Channel Worldwide Holdings, Inc.
Security Description:
  Senior Notes
Distribution:
  144A/Reg S with Registration Rights
Maturity:
  December 15, 2017
Face Amount:
  $500,000,000
Gross Proceeds:
  $500,000,000
Coupon:
  9.250%
Price to Public:
  100.000%
Yield to Maturity:
  9.250%
Settlement Date:
  December 23, 2009 (T+3)
Interest Payment Dates:
  June 15 and December 15, beginning June 15, 2010
Optional Redemption:
  Callable, on or after the following dates, and at the following prices:

              Date   Price
 
  December 15, 2012   106.93750%
 
  December 15, 2013   104.6250%
 
  December 15, 2014   102.31250%
 
  December 15, 2015 and thereafter   100.000%

     
Equity Clawback:
  Prior to December 15, 2012 may redeem up to 35.00% at 109.250%
Spread to Treasury:
  602
Reference Treasury:
  4.25% UST due November 15, 2017
Joint Book-Running Managers:
  Goldman, Sachs & Co.
 
  Citigroup Global Markets Inc.
 
  Morgan Stanley & Co. Incorporated
 
  Credit Suisse Securities (USA) LLC
 
  Deutsche Bank Securities Inc.
Co-Managers:
  Banc of America Securities LLC
 
  Barclays Capital Inc.
 
  Moelis & Company Inc.

          CUSIP/ISIN:   144A   Reg S
 
  CUSIP: 18451Q AA6   CUSIP: U18294 AA3
 
  ISIN: US18451QAA67   ISIN: USU18294AA32

 
This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions. This communication is
not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934. A formal confirmation will be delivered to you
separately. This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
Series A Senior Notes and the Series B Senior Notes will be offered and sold to
qualified institutional buyers in the United States in reliance on Rule 144A
under the Securities Act of 1933, as amended (the “Act”), and to persons in
offshore transactions in reliance on Regulation S under the Act. The notes have
not been registered under the Act or any state securities laws, and may not be
offered or sold in the United States or to U.S. persons absent registration or
an applicable exemption from the registration requirements.

1 of 2



--------------------------------------------------------------------------------



 



PRICING SUPPLEMENT OF CLEAR CHANNEL WORLDWIDE HOLDINGS, INC.
This Pricing Supplement is qualified in its entirety by reference to Clear
Channel Worldwide Holdings, Inc.’s Confidential Preliminary Offering Circular
dated December 11, 2009, as modified by the Confidential Preliminary Offering
Circular dated December 18, 2009 (as so modified, the “Preliminary Offering
Circular”). The information in this Pricing Supplement supplements the
Preliminary Offering Circular and supersedes the information in the Preliminary
Offering Circular to the extent inconsistent with the information in the
Preliminary Offering Circular.
Series B Senior Notes

     
Issuer:
  Clear Channel Worldwide Holdings, Inc.
Security Description:
  Senior Notes
Distribution:
  144A/Reg S with Registration Rights
Maturity:
  December 15, 2017
Face Amount:
  $2,000,000,000
Gross Proceeds:
  $2,000,000,000
Coupon:
  9.250%
Price to Public:
  100.000%
Yield to Maturity:
  9.250%
Settlement Date:
  December 23, 2009 (T+3)
Interest Payment Dates:
  June 15 and December 15, beginning June 15, 2010
Optional Redemption:
  Callable, on or after the following dates, and at the following prices:

              Date   Price
 
  December 15, 2012   106.93750%
 
  December 15, 2013   104.6250%
 
  December 15, 2014   102.31250%
 
  December 15, 2015 and thereafter   100.000%

     
Equity Clawback:
  Prior to December 15, 2012 may redeem up to 35.00% at 109.250%
Spread to Treasury:
  602
Reference to Treasury:
  4.25% UST due November 15, 2017
Joint Book-Running Managers:
  Goldman, Sachs & Co.
 
  Citigroup Global Markets Inc.
 
  Morgan Stanley & Co. Incorporated
 
  Credit Suisse Securities (USA) LLC
 
  Deutsche Bank Securities Inc.
Co-Managers:
  Banc of America Securities LLC
 
  Barclays Capital Inc.
 
  Moelis & Company Inc.

          CUSIP/ISIN:   144A   Reg S
 
  CUSIP: 18451Q AB4   CUSIP: U18294 AB1
 
  ISIN: US18451QAB41   ISIN: USU18294AB15

 
This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions. This communication is
not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934. A formal confirmation will be delivered to you
separately. This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
Series A Senior Notes and the Series B Senior Notes will be offered and sold to
qualified institutional buyers in the United States in reliance on Rule 144A
under the Securities Act of 1933, as amended (the “Act”), and to persons in
offshore transactions in reliance on Regulation S under the Act. The notes have
not been registered under the Act or any state securities laws, and may not be
offered or sold in the United States or to U.S. persons absent registration or
an applicable exemption from the registration requirements.

2 of 2



--------------------------------------------------------------------------------



 



SCHEDULE V
CERTIFICATES OF FOREIGN QUALIFICATIONS

         
 
  Jurisdiction of    
 
  Formation/Incorporation   States Qualified
ISSUER
         
Clear Channel Worldwide Holdings, Inc.
  Nevada   N/A
 
       
GUARANTORS
       
 
       
Clear Channel Outdoor Holdings, Inc.
  Delaware   DC
 
       
Clear Channel Outdoor, Inc.
  Delaware   AZ, DC, NE, MA, NJ, IN, MI, GA, AL, MN, AK, TN, NC, VA,
ND, VT, WA, OK, NH, NM, PA, SC, WI, NY, SD, CA, TX, MT,
WY, CT, FL, KY, IL, LA, MO, MS, OH, CO, MD, ID, UT, AR,
KS, ME, IA, NV, OR, WV
 
       
Clear Channel Adshel, Inc.
  Delaware   DC
 
       
1567 Media LLC
  Delaware   NY

 



--------------------------------------------------------------------------------



 



         
 
  Jurisdiction of    
 
  Formation/Incorporation    States Qualified
 
       
Clear Channel Spectacolor, LLC
  Delaware   NJ, NV, NY
 
       
Clear Channel Taxi Media, LLC
  Delaware   AZ, DC, MA, MI, NV, GA, WA, NY, TN, RI, CA, TX, FL, UT, MO, IL, MD,
PA
 
       
Clear Channel Outdoor Holdings Company Canada
  Delaware   N/A
 
       
Outdoor Management Service, Inc.
  Nevada   N/A
 
       
In-ter-space Services, Inc.
  Pennsylvania   NE, MA, NJ, IN, MI, GA, AL, MN, AK, TN, NC, VA, OR, ND, VT, WA,
OK, NV, NH, WV, NM, SC, WI, NY,
SD, CA, TX, ME, MT, OH, CO, CT, FL, KY, ID, IL, AR, KS, LA, MO, IA, MS, PA, AZ,
MD

 



--------------------------------------------------------------------------------



 



ANNEX I

(1)   The Securities have not been registered under the Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act. The
Purchaser represents that it has offered and sold the Securities, and will offer
and sell the Securities (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Time of Delivery, only in accordance with Rule 903 of Regulation S or
Rule 144A under the Act. Accordingly, the Purchaser agrees that neither it, its
affiliates nor any persons acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and it
and they have complied and will comply with the offering restrictions
requirement of Regulation S. The Purchaser agrees that, at or prior to
confirmation of sale of Securities (other than a sale pursuant to Rule 144A), it
will have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:       “The Securities covered hereby have not been registered under the
U.S. Securities Act of 1933 (the “Securities Act”) and may not be offered and
sold within the United States or to, or for the account or benefit of, U.S.
persons (i) as part of their distribution at any time or (ii) otherwise until
40 days after the later of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meaning given to
them by Regulation S.”       Terms used in this paragraph have the meanings
given to them by Regulation S.       The Purchaser further agrees that it has
not entered and will not enter into any contractual arrangement with respect to
the distribution or delivery of the Securities, except with its affiliates or
with the prior written consent of the Issuer.   (2)   Notwithstanding the
foregoing, Securities in registered form may be offered, sold and delivered by
the Purchaser in the United States and to U.S. persons pursuant to Section 3 of
this Agreement without delivery of the written statement required by paragraph
(1) above.   (3)   The Purchaser agrees that it will not offer, sell or deliver
any of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. The Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose.

 



--------------------------------------------------------------------------------



 



ANNEX II (i)
FORM OF LEGAL OPINION OF ROPES & GRAY LLP
     Each Covered Guarantor listed on Schedule I hereto under the heading
“Delaware Corporations” (a) is a corporation validly existing and in good
standing under the laws of the State of Delaware and (b) has the corporate Power
to execute, deliver and perform its obligations under each of the Transaction
Documents to which it is a party and to conduct its business as described in the
Offering Circular.
     Each of the Covered Guarantors listed on Schedule I hereto under the
heading “Delaware Limited Liability Companies” (a) is a limited liability
company validly existing and in good standing under the laws of the State; of
Delaware and (b). has the limited liability company power under its certificate
of formation, its limited liability company agreement and the Delaware Limited
Liability Company Act execute, deliver and perform its obligations under each of
the Transaction Documents to which it is a party and to conduct its business as
described in the Offering Circular.
     The Indentures have been duly authorized, executed and delivered by each of
the Covered Guarantors. Each Indenture constitutes a valid and binding
obligation of the Issuer and each Guarantor, enforceable against the Issuer and
each Guarantor in accordance with its terms.
     Assuming due execution and authentication by the Trustee in the manner
provided for in the Indentures, the Notes, when delivered against payment of the
consideration therefor in accordance with the Purchase Agreement, constitute the
valid and binding obligations of the Issuer, enforceable against the Issuer in
accordance with their terms.
     The Guarantees have been duly authorized by each of the Covered Guarantors,
and assuming that the Notes have been issued, authenticated and delivered
against payment of the consideration therefor in accordance with the terms of
the Purchase Agreement, the Guarantees constitute valid and binding obligations
of each of the Guarantors, enforceable against each of the Guarantors in
accordance with their terms.
     The Registration Rights Agreements have been duly authorized, executed and
delivered by each of the Covered Guarantors. Each Registration Rights Agreement
constitutes a valid and binding obligation of the Issuer and each Guarantor,
enforceable against the Issuer and each Guarantor in accordance with its terms.
     The Purchase Agreement has been duly authorized, executed and delivered by
each of the Covered Guarantors.
     The Proceeds Loan Agreements have been duly authorized, executed and
delivered by CCOI . Each Proceeds Loan Agreement constitutes a valid and binding
obligation of each of CCOI and the Issuer, enforceable against each of them in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



     Each of the Intercompany Amendments has been duly authorized, executed and
delivered by CCOH.
     Neither the Issuer nor any Guarantor is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.
     The execution and delivery by each Covered Guarantor of each of the
Transaction Documents to which it is a party and the issuance and sale of the
Guarantees by the Covered Guarantors will not violate or require the repurchase
of securities under the charter or by-laws or limited liability company
agreement, as applicable, of any of the Covered Guarantors. The execution and
delivery by CCU, the Issuer and each Guarantor of each of the Transaction
Documents to which it is a party and the issuance and sale of the Notes by the
Issuer and of the Guarantees by the Guarantors will not (a) violate any Covered
Laws or (b) result in a breach or violation of, or constitute a default under
any of the agreements, instruments, court orders, judgments or decrees listed on
Scheduler IV hereto. With regard to clause (a) above, we do not express any
opinion as to compliance with state securities or “Blue Sky” laws or as to
compliance with the antifraud provisions on federal or state securities laws.
     No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency
is required under the Covered Laws for the execution and delivery by CCU, the
Issuer or any of the Guarantors of the Transaction Documents to which it is a
party, or the issuance and delivery of the Notes or the Guarantees, except
(i) such as may have beep obtained or made or as may be required under state
securities or “Blue Sky” laws and (ii) as may be required under federal or state
securities or “Blue Sky” laws in connection with the registration statement to
be filed to exchange any and all of each series of Notes for a like aggregate
principal amount of new notes (the “Exchange Notes”) or any registration
statement for an offering to be made on a continuous basis pursuant to Rule 415
covering all of the Notes and declared effective under the Act, as contemplated
by the Registration Rights Agreement.
     Assuming the accuracy of the representations and warranties of the Issuer,
the Guarantors and the Initial Purchasers set forth in the Purchase Agreement,
it is not necessary in connection with the offer, sale and delivery of the Notes
in the manner contemplated by the Purchase Agreement and the Offering Circular
to register the offer or sale of the Notes or the Guarantees under the Act or to
qualify the Indenture under the Trust Indenture Act, it being understood that we
express no opinion as to any resale of Notes subsequent to the initial resale
thereof by the Initial Purchasers.
     We are not representing CCOH or any of its Subsidiaries-in any pending
litigation in which it is a named defendant that challenges the validity or
enforceability of, or seeks to enjoin the performance of, the Transaction
Documents.

 



--------------------------------------------------------------------------------



 



ANNEX II (ii)
FORM OF LEGAL OPINION OF TEXAS COUNSEL
     The Company is validly existing as a corporation in good standing under the
laws of Texas and has the power and authority to execute, deliver and perform
its obligations under the Intercompany Amendments and to own its properties and
conduct its business as described in the Annual Report on Form 10-K for CC Media
Holdings, Inc. for the fiscal year ended December 31, 2008.
     The Intercompany Amendments have been duly authorized, executed, and
delivered by the Company.
     The Intercompany Amendments to which it is a party, constitutes the valid
and binding obligation of each of the Company, Clear Channel Outdoor, and CCOH,
enforceable against each of the Company, Clear Channel Outdoor, and CCOH in
accordance with their terms.
     The execution, delivery, and performance of the Intercompany Amendments to
which the Company, Clear Channel Outdoor or CCOH is a party, by the Company,
Clear Channel Outdoor, or CCOH, will not result (a) in a violation of any law,
rule or regulation that is an Included Law (as defined below), (b) in a
violation of any Reviewed Order, or (c) in a violation of the articles of
incorporation or bylaws of the Company.
     No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (each, a “Filing”) is
required under any of the Included Laws for the due execution and delivery of
the Intercompany Amendments to which the Company, Clear Channel Outdoor or CCOH
is a party, by the Company, Clear Channel Outdoor, or CCOH, and the performance
by the Company, Clear Channel Outdoor, or CCOH, of its obligations under the
Intercompany Amendments to which it is a party, except for those which have
already been obtained and are in full force and effect, except (i) Filings
necessary in order to obtain and maintain perfection of liens, (ii) routine
Filings necessary in connection with the conduct of the business of the Company,
Clear Channel Outdoor or CCOH, as applicable, (iii) Filings necessary in
connection with the exercise of remedies under the Intercompany Amendments,
(iv) such other Filings as have been obtained or made, (v) Filings required
under Federal and state securities laws, (vi) Filings related to environmental
matters, ERISA matters, taxes, and intellectual property, and (vii) Filings
required to maintain corporate and similar standing and existence.

 



--------------------------------------------------------------------------------



 



ANNEX II (iii)
FORM OF LEGAL OPINION OF NEVADA COUNSEL
     Each of the Issuer and the Nevada Guarantor is a corporation, duly
incorporated and validly existing as a corporation in good standing under the
laws of the State of Nevada.
     Each of the Issuer and the Nevada Guarantor has the corporate power and
authority to own its properties and conduct its business as currently conducted
and to execute, deliver and perform the Transaction Documents to which it is a
party.
     Each of the Issuer and Nevada Guarantor has duly authorized, executed and
delivered each Transaction Document to which it is a party.
     The execution, delivery and performance by each of the Issuer and Nevada
Guarantor of the Transaction Documents to which it is a party and the compliance
by each of the Issuer and Nevada Guarantor with all of the Transaction Documents
to which it is a party and the consummation of the transactions therein
contemplated will not conflict with, result in violation of, or constitute a
default under (a) the provisions of the Articles of Incorporation or By-laws of
the Issuer or Nevada Guarantor, (b) any Nevada law or regulation or (c) to our
actual knowledge, any judgment, writ, injunction, decree, order or ruling of any
Nevada court or governmental authority binding on the Issuer or Nevada Guarantor
or any agreement to which the Issuer or Nevada Guarantor is a party.
     No consent, approval, waiver, license, or authorization or other action by
or filing with any Nevada governmental authority is required on the part of the
Issuer or Nevada Guarantor in connection with the consummation by the Issuer or
Nevada Guarantor of the transactions contemplated to be performed pursuant to
the Transaction Documents or the execution, delivery and performance by the
Issuer or Nevada Guarantor of their respective obligations thereunder.

 



--------------------------------------------------------------------------------



 



ANNEX II (iv)
FORM OF LEGAL OPINION OF PENNSYLVANIA COUNSEL
     The Pennsylvania Guarantor is a corporation validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania and has all
requisite corporate power and corporate authority to conduct its business as it
is, to our knowledge, currently conducted.
     The Pennsylvania Guarantor has all requisite corporate power and corporate
authority to execute and deliver the Transaction Documents and to consummate the
transactions contemplated thereby.
     The execution, delivery and performance by the Pennsylvania Guarantor of
the Transaction Documents has been duly authorized by all necessary corporate
action on the part of the Pennsylvania Guarantor.
     The Transaction Documents have been duly executed and delivered by the
Pennsylvania Guarantor.
     The execution and delivery by the Pennsylvania Guarantor of the Transaction
Documents and the consummation of the transactions contemplated thereby, do not
(a) violate the provisions of its Articles of Incorporation and Bylaws or
(b) violate the provisions of the state laws of the Commonwealth of Pennsylvania
applicable to it.
     No authorization, approval or consent of, and no filing or registration
with, any governmental or regulatory authority or agency of the Commonwealth of
Pennsylvania is required on the part of the Pennsylvania Guarantor for the
execution or delivery by it of the Transaction Documents or for the consummation
by it of the transactions contemplated thereby.

 